Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE CASH MANAGEMENT FUND EATON VANCE MONEY MARKET FUND Supplement to Prospectus dated March 1, 2008 EATON VANCE TAX FREE RESERVES Suppement to Prospectus dated May 1, 2008 (each, a Fund and collectively, the Funds) The Temporary Money Market Fund Guaranty Program (the "Program") established by the U.S. Treasury Department has been extended until April 30, 2009. The Board of Trustees has approved each Funds continued participation in the Program. December 5, 2008 MMTFRPS1
